Case 7:19-mj-08442-UA Document 3 Filed 09/06/19 Page 1 of 1

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

September 6, 2019

Hon. Lisa M. Smith

United States Magistrate Judge
United States Courthouse

300 Quarropas Street

White Plains, NY 10601

Re: United States v. Anthony Tyler Nashatka, a/k/a “Psycho,”
et al., 19 cr 372 {N.D. Cal.)

\ ef) SHAE

 

Dear Judge Smith:

Anthony Tyler Nashatka, who is a defendant in the above
matter, has been arrested. Accordingly, the United States
respectfully moves to unseal the indictment in this matter.

Respectfully submitted,

GEOFFREY 5S. BERMAN
United States Attorney

By: /S
Christopher D. Brumwell
Assistant United States Attorney
(914) 993-1966

SO ORDERED:

PS Meeag

HON. Lisa M. Sri s
United States Madi trate Judge

: a, re ¢&
don. Liss Margaret Sn
Uaited states Magistrate guage
United states District Cour ;
Bout herr pistrier of Few Yor

4/2] 2.01 4 “ “

   
 
    
  

 

 
